In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1 – 11, 13, and 18 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Horst (US 2004/0071390 A1) in view of Watts et al (US 2017/0315387 A1).
Regarding claim 1, Horst discloses (e.g., Figs. 1 – 4; para. 0022, 0023, 0035 – 0041, and 0054 – 0066) an optical switching apparatus 50 comprising (see annotated Fig. 4 below): 
a plurality of input ports 187,188,189 (“N input channels 187, 188, 189” at para. 0066) receiving respective input optical waves, each input port 187/188/189 coupled to a respective beam-forming structure 181,54,51/182,55,52/183,56,53 that emits a beam 64/65/66 emitted over a respective spatial region (a spatial band demarcated by a pair of dash-dotted lines in annotated Fig. 4) a selected transmission angle a (“a lightwave 64 arriving via the input waveguide array 51” at para. 0066), and each beam-forming structure (e.g., 181,54,51) comprising: 
an optical waveguide (as identified in annotated Fig. 4 and coupled to 181) into which a respective input optical wave is received, 
an optical power distributor 181 (a star coupler whose structure is detailed in Fig. 2B) configured to distribute optical power from a mode of the optical waveguide into a plurality of split outputs 51 (e.g., 4 outputs in Fig. 4 which are identified as 182-185 in Fig. 2B) over the respective spatial region, and 
“… an input tunable optical lens 54, 55, 56 with input waveguide arrays 51, 52, 53” at para. 0066) configured to apply different transmission optical phase shifts over different individual phase shifters (e.g., heaters 25,25, as detailed in Fig. 2A; para. 0057) each coupled to a different one of the split outputs 51 arranged over the respective spatial region, where the transmission optical phase shifts determine the selected transmission angle (“By adjusting the heaters one can control the projection characteristic of the light beam emitted into a free-space element. Depending on the implementation one can either adjust the focal point (focal distance) or the direction of light emission (steering), or both at the same time” at para. 0040; “These heaters 25, 35 are part of the tunable lens 40 that allows to adjust the phase gradient across the different waveguides. By adjusting the phase gradient one can control the projection characteristic of the light emitted by the waveguide array 39 into an intermediate optical free-space element (not shown in FIG. 2A).” at para. 0057, emphasis added); and 
a plurality of output ports 190,191,192 providing respective output optical waves (“N output channels 190, 191, and 192” at para. 0066), each output port 190/191/192 coupled to a respective beam-receiving structure 57,61,184/58,62,185/59,63,186 that collects light from a beam received at a selected reception angle  over a respective spatial region, and each beam-receiving structure (e.g., 58,62,185) comprising: 
a spatially distributed phase shifter 62 (which has about the same structure as that of 54 and is detailed in Fig. 2A; para. 0057) configured to apply different reception optical phase shifts over different individual phase shifters each coupled to a different spit waveguide (within a 4-waveguide structure identified as 58 in Fig. 4) arranged over the respective spatial region, where the reception optical phase shifts determine the selected reception angle (in full similarity with the optical phase shifts induced by 54; para. 0040, 0057, and 0066), 


    PNG
    media_image1.png
    923
    1609
    media_image1.png
    Greyscale
an optical waveguide (output waveguide directly connected to 185) coupling the collected mode into a respective output optical wave.  

Annotated Fig. 4 of Horst.

Horst illustrates, by way of example but not limitation, that the optical power distributor 181 can be implemented as a (1x4) star coupler whose structure is detailed in Fig. 2B and that the optical power combiner 185 can be implemented as a (1x4) star coupler whose structure is detailed in Fig. 2C (para. 0058 and 0059). While Horst does not show other suitable/workable a cascade/tree of 1x2 couplers, are well known in the art. For example, Watts discloses (e.g., Figs. 1, 4, and 16; para. 0003, 0004, 0006 – 0010, 0067 – 0072, 0077 – 0085, and 0116 – 0118) an optical phase shifting device that comprises a plurality of beam-forming structure, each beam-forming structure comprising main components similar to those in Horst and, in particular, comprising a 1xN waveguide splitter (identified as 15 in Fig. 1C and as 172 in Fig. 16) and a plurality of phase shifters173 , each shifter providing an optical phase shift to a corresponding one of the optical waveguides (“Referring to FIG. 16, an optical device 170 includes a multiple waveguides 172, each waveguide having an associated phase shifter (an array of phase shifters 173 being represented by a box, for the sake of clarity) within a phase shifter region 174, and the phase shifters of the array of phase shifters 173 having a pitch that is equal to the pitch of the waveguides 172” at para. 0116). Watts expressly states that “The splitting distribution network 15 may be, for example, a binary tree network or a star coupler that is optically connected to the light source 14 and each waveguide of the phase shifter region 12. A binary tree network may include a cascade of 1x2 couplers formed by splitting an initial waveguide that is connected to the light source 14 into two waveguide, each of those two waveguides splitting into two more waveguides, and so on until 2n waveguides are formed, where n is the number of levels of the tree. Referring to FIG. 1E, a 1x2 coupler 3 of a binary tree network splits light from a single waveguide 5 into two separate waveguides 7 and 9. By splitting light from a coherent light source 14, the splitting distribution network 15 delivers light to each of the waveguides of the phase shifter region 12 that is coherent with the light received by every other waveguide of the phase shifter region 12” (para. 0071, emphasis added). 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical power distributor 181 and that the optical power combiner 185 which are shown as star couplers in Horst may alternatively be implemented as a cascade/tree of 1x2 couplers, as suitable/workable design choices expressly 
In the optical switching apparatus of the Horst – Watts combination, the optical power distributor 181 distributes optical power from a mode of the input optical waveguide into a plurality of coupling structures (1x2 couplers that form the 1xN splitter 181) and the optical power combiner 185 combines power from different coupling structures (2x1 couplers) of a plurality of coupling structures (that form the Nx1 combiner 185).
In light of the foregoing analysis, the Horst – Watts combination teaches expressly or renders obvious all of the recited limitations.

As relevant comments for the other claims, the following is noted:
(a)	The optical switching apparatus of the Horst – Watts combination has essential structural features (an optical switch/cross-connect comprising a plurality of emitting beam-forming structures (optical phased arrays) and a plurality of receiving beam-forming structures (optical phased arrays)) and a principle of operation (channel switching by using beam steering within a free-space region) that are substantially identical to those of the instant application, as evident by a direct side-by-side comparison of Fig. 4 of Horst and Fig. 3 of the instant application. 
(b)	Minor design features (e.g. a curved edges/boundaries of the free-space region) are also known in the art, as detailed below. 

Regarding claim 23, the teachings of Horst and Watts combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited step limitations of a corresponding method of using the contemplated optical 
 Regarding claim 24, the teachings of Horst and Watts combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited step limitations of a corresponding method of fabricating the contemplated optical switching apparatus, as detailed above for claim 1.
Regarding claims 25 and 18, the teachings of Horst and Watts combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious, as detailed above for claim 1, an optical switch comprising a first (input) optical phased array (OPA) and a second (output) OPA. The first OPA comprises, for example, 187,181,54,51, and the corresponding/counterpart second OPA comprises 58,62,185,191. The term “optical phased array” is a standard term used for the beam-forming structures in Horst and, in fact, expressly named by Watts (“Such an optical device may be an optical phased array” at para. 0061). 
While the Horst – Watts combination illustrates only a single-stage switch and does not expressly teach cascaded/multi-stage switch architectures/layouts, the Examiner takes official notice that cascaded/multi-stage switch architectures/layouts, such as a Clos network arrangement (a three-stage architecture comprising an ingress stage, a middle stage, and an egress stage), are well-known in the art. Cascaded/multi-stage switch architectures/layouts would be obvious to a person of ordinary skill in the art as a suitable-workable design choice that can provide a non-blocking, multi-stage switching architecture that reduces the number of ports cascaded/multi-stage switch architecture/layout would comprise at least 3 OPAs that are serially disposed/cascaded. 

Regarding claim 2, the Horst – Watts combination considers that a first optical power distributor 181 of a first beam-forming structure 181,54,51 comprises a first network of waveguide 1x2 splitters, as detailed above for claim 1 (see Fig. 16 of Watts; para. 0071). 
Regarding claim 3, the Horst – Watts combination considers that a first optical power combiner 185 of a first beam-receiving structure 58,62,185 comprises a second network of waveguide 1x2 splitters, different from the first network of waveguide 1x2 splitters (as seen in Fig. 4 of Horst), the first optical power distributor 181 and the first optical power combiner 185 are different from each other. 
Regarding claim 4, the Horst – Watts combination considers that the first network of waveguide splitters and the second network of waveguide splitters may be composed of structures (1x2 couplers) that are identical copies of each other, as a matter of a suitable/workable design choice.  
Regarding claim 5, the Horst – Watts combination considers that the first network of waveguide splitters and the second network of waveguide splitters each include one or more 1x2 splitters (Fig. 16 of Watts; para. 0071).  
Regarding claim 6, the Horst – Watts combination considers that a first spatially distributed phase shifter 54 of the first beam-forming structure 181,54,51 comprises a plurality of 
Regarding claim 7, the Horst – Watts combination considers that the first network of waveguide splitters (comprised in the 1xN splitter 181) distributes optical power of an incoming optical wave at an input of the first network of waveguide splitters substantially equally or unequally to each of the individual phase shifters, as a matter of suitable/workable design choices depending on a particular practical application and its requirement for a beam shape emitted by the beam-forming structures.  
Regarding claim 8, the Horst – Watts combination considers that each of the individual phase shifters is coupled to a respective coupling structure configured to emit optical waves, i.e., each light-emitting optical waveguide split by the 1xN splitter is phase-modulated by a corresponding individual phase shifter.  
Regarding claim 9, the Horst – Watts combination considers that a second spatially distributed phase shifter 62 of the first beam-receiving structure 58,62,185 (see annotated Fig. 4 provided above for claim 1) comprises a plurality of the individual phase shifters distributed over the respective spatial region associated with the first beam-receiving structure 58,62,185 (in full similarity with shifters/heaters 25, 35 in Fig. 2A of Horst; para. 0057).  
Regarding claim 10, the Horst – Watts combination considers that each of the individual phase shifters (comprised in 62) is coupled to a respective coupling structure (beam-receiving waveguides 58 which out-couple light from the free-space slab 60) configured to receive optical waves (emitted by waveguides 51 and transmitted across the free-space region 60). 
Regarding claim 11, the Horst – Watts combination considers that the coupling structures 51 (beam-forming waveguides 51 which in-couple light into the free-space slab 60) of “The switch 50 furthermore comprises an intermediate optical free-space element 60” at para. 0066 of Horst), and the coupling structures 58 (beam-receiving waveguides 58 which out-couple light from the free-space slab 60) of the first beam-receiving structure 58,62,185 are distributed adjacent to each other over an (vertical) aperture at a second (right) edge of the optically transmissive slab 60 (as seen in annotated Fig. 4 provided above for claim 1). 
Regarding claim 13, the Horst – Watts combination considers that the coupling structures (beam-forming waveguides 51 which in-couple light into the free-space slab 60) of the first beam-forming structure 181,54,51 distributed at the first (left) edge and the coupling structures (beam-receiving waveguides 58 which out-couple light from the free-space slab 60) of the first beam-receiving structure 58,62,185 distributed adjacent to each other at the second (right) edge are separated by a distance through the optically transmissive slab 60 that is shorter than a Rayleigh range associated with a beam 64 formed by the first beam-forming structure 181,54,51 that is emitted from the aperture at the first (left) edge: as seen in Fig. 4 of Horst, the beam 64 is focused and received by the first beam-receiving structure 58,62,185 within a Rayleigh distance, that is before the beam 64 diffracts outside the aperture defined by the beam-receiving waveguides 58, in order to minimize optical loss caused by light diffraction.  
Regarding claim 19, the Horst – Watts combination considers that the beam-forming structures comprise a first set of optical phased arrays and the beam-receiving structures comprise a second set of optical phased arrays separated from the first set of optical phased arrays by a propagation region 60 (“The switch 50 furthermore comprises an intermediate optical free-space element 60” at para. 0066 of Horst) over which beams propagate between pairs of optical phased “Such an optical device may be an optical phased array” at para. 0061).
Regarding claims 20, 28, and 29, the Horst – Watts combination in view of official notice taken above for claim 25 renders obvious a cascaded  switch architecture/layout as a suitable-workable design choice that can increase the number of cross-connected channels and/or improve/increase the optical on/off ratio and reduce optical cross-talk among the optical channels. A cascaded switch architecture/layout would comprise at least 3 OPAs that are serially disposed/cascaded and can be configured for different angles of light propagation. 
Regarding claim 21, the Horst – Watts combination considers that each spatial region comprises a one-dimensional array of a plurality of the optical coupling structures, i.e., a linear array of beam-forming waveguides 51,52,53 (beam-forming waveguides 51 which in-couple light into the free-space slab 60 and may also include terminating grating couplers, according to the teachings of Watts; e.g., Fig. 4) and a linear array of light-receiving waveguide 57,58,59 (beam-receiving waveguides 58 which out-couple light from the free-space slab 60 and may also include terminating grating couplers, according to the teachings of Watts; e.g., Fig. 4), as seen in annotated Fig. 4 provided above for claim 1. 
Regarding claims 26 and 27, the Horst – Watts combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 1 and 25 (see annotated Fig. 4 provided above for claim 1 for the applied mapping/notation).
Regarding claims 22 and 30, the Horst – Watts combination considers an in-plane/planar embodiment of the contemplated switch (as in Fig. 4 of Horst) and an out-of-plane in-plane/planar embodiment uses a one-dimensional array of a plurality of the optical coupling structures, i.e., a linear array of light-emitting waveguides 51,52,53 and a linear array of light-receiving waveguide 57,58,59, as seen in annotated Fig. 4 provided above for claim 1. The out-of-plane embodiment uses a two-dimensional array of a plurality of the optical coupling structures (a 2D matrix/array light-emitting waveguide and a 2D matrix/array of light-receiving waveguides). The 2D array comprises a two-dimensional arrangement of emitting or receiving elements (light-emitting OPA and a light-receiving OPA terminated by grating antennae (antenna layer 64 in Fig. 4 of Watts) and separated by free space, according to the teachings of Watts) spaced at a period X in a first dimension and spaced at a period Y in a second dimension (“… a first grating antenna having a first grating period; and a second grating antenna having a second grating period different from the first grating period. The first grating antenna is configured to emit first light from the first waveguide, and the second grating antenna is configured to emit second light from the second waveguide. The first grating period and the second grating period are configured to emit the first light and the second light at a same emission angle” at para. 0003 of Watts).  
Regarding claim 31, the Horst – Watts combination considers that the period X and the period Y can be both smaller than half of a smallest wavelength of the input optical waves (“When the pitch of the phase shifters is less than one wavelength of the light guided by the waveguide, and especially as the pitch approaches one-half of one wavelength of the light guided by the waveguide” at para. 0117 of Watts; also Figs. 8 – 10; para. 0066). 
Regarding claim 32, the Horst – Watts combination considers that the first 2D array can further comprise a 2D arrangement of lenses spaced at the period X in the first dimension and spaced at the period Y in the second dimension. Indeed, Horst expressly teaches (Abstract; para. 0008) that the beam-forming structures and beam-receiving structures can be configured as 
Regarding claim 33, the Horst – Watts combination considers that each coupling structure of the plurality of coupling structures arranged over the respective spatial region of each beam-forming structure, and the plurality of coupling structures arranged over the respective spatial region of each beam-receiving structure, can comprise a grating antenna (antenna layer 64 in Fig. 4 of Watts; para. 0003).  
Regarding claim 34, the Horst – Watts combination considers that each emitting element of the first optical phased array, and each receiving element of the second optical phased array, comprises a grating antenna (antenna layer 64 in Fig. 4 of Watts; para. 0003).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of Watts, and further in view of Doerr et al (US 6,859,574 B2).
Regarding claim 12, Horst illustrates, by way of example but not limitation, a rectangular shape of the optically transmissive slab 60 so that the first (left vertical) edge and the second (right vertical) edge are straight. While Horst does not teach other/curved shapes, Doerr discloses (Fig. 2; Abstract; 2:31 – 4:54) a switching arrangement having general structural features similar to those in Horst and comprising an input 1xN splitter optically coupled to an optically transmissive slab 201 that has a first (left) edge 101 and a second (right) edge, wherein a shape of the first edge 101 is approximately a curved arc (defined by Eqs 1 – 7), and a shape of the second edge 102 is approximately a curved arc. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optically curved shape defined by the first and second edges shaped as curved arcs, as a matter of a suitable/workable design choice that is explicitly illustrated by Doerr and minimizes the difference between the shortest and longest distance among all beam-forming and beam-receiving structures of the switch (compared Fig. 4 of Horst to Fig. 2 of Doerr) and, as a result, minimize a loss variation (due to light diffraction) among all input and output ports. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,360,705 B2
US 7,546,005 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896